UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RITA M. CHURCH,                          
                  Plaintiff-Appellant,
                  v.
                                                   No. 02-1179
STATE OF MARYLAND; RONALD
BALDWIN, Sergeant,
             Defendants-Appellees.
                                         
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                       (CA-00-3209-AMD)

                   Submitted: November 26, 2002

                       Decided: December 17, 2002

  Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Robin R. Cockey, COCKEY, BRENNAN & MALONEY, P.C., Salis-
bury, Maryland, for Appellant. J. Joseph Curran, Jr., Attorney Gen-
eral, Michele J. McDonald, Assistant Attorney General, Glenn T.
Marrow, Assistant Attorney General, Baltimore, Maryland, for
Appellees.
2                   CHURCH v. STATE OF MARYLAND
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rita M. Church appeals the district court’s orders awarding sum-
mary judgment to Defendants on her claims filed pursuant to Title VII
of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e - 2000e-17
(2000), dismissing her hostile work environment claim filed pursuant
to 42 U.S.C. § 1983 (2000), and dismissing her state law based claim
against Defendant Baldwin.

   Church first claims that the district court erred in concluding that
she failed to establish a reasonable basis for imposing liability on her
employer, the State of Maryland (hereinafter the "State"), for the
actions of a co-worker, Ronald Baldwin. See Causey v. Balog, 162
F.3d 795, 801 (4th Cir. 1998) (establishing four-prong test for hostile
work environment claims).* Typically, where harassment comes at
the hands of a fellow employee with no supervisory powers over the
victim, there can be no finding of vicarious liability as to the
employer. Burlington Indus. v. Ellerth, 524 U.S. 742, 760 (1998)
(noting that vicarious liability requires existence of more than co-
worker employment relationship). In such a situation, the employer is
liable only for its own negligence in failing to take prompt and ade-
quate action to stop [the harassment]." Mikels v. Durham, 183 F.3d
323, 332 (4th Cir. 1999). We find nothing in the record to demon-
strate that Baldwin was more than a co-worker. Although he pos-
sessed greater seniority than Church, there was no evidence that he
possessed the decision making authority consistent with a supervisory
position.

  We also find that the State took prompt and adequate action to rem-
edy Church’s concerns once they were brought to the State’s atten-

 *The parties stipulated for purposes of the motion for summary judg-
ment that Church could establish the first three prongs.
                    CHURCH v. STATE OF MARYLAND                        3
tion. Like the district court, we have difficulty accepting Church’s
claim that she reported the hostile work environment to the State in
August 1997. Church’s explanations for the multiple dates of com-
plaint are implausible. Furthermore, her own statement to the Equal
Opportunity Employment Commission ("EEOC") disavows the exis-
tence of a complaint prior to 1999. As a consequence, the district
court did not err in concluding that the State was not made aware of
Church’s claims until September 1999 when she forwarded a copy of
her EEOC complaint to the State.

   Once the State was in receipt of the complaint, it acted promptly
to investigate and ultimately, in October 1999, reprimanded Baldwin
for his behavior, reassigning him to a location away from Church.
The district court did not err in concluding that this was prompt and
adequate action. Accordingly, we reject Church’s claim that the dis-
trict court erred in its determination that she had failed to establish a
claim of hostile work environment within the context of Title VII.

   Additionally, because Church’s § 1983 claim was duplicative of
her Title VII claims, we need not consider them further. See Gairola
v. Virginia Dep’t of Gen. Servs., 753 F.2d 1281, 1285 (4th Cir. 1985)
(finding that elements of prima facie case are same under Title VII
and § 1983).

   Finally, Church claims that the district court erred in concluding
that the principles of res judicata barred her state law based claim
against Baldwin. The basis for the district court’s application of res
judicata was that an action alleging the same claims Church had
brought against Baldwin in state court had been dismissed with preju-
dice when Church failed to appear for trial. Under the doctrine of res
judicata, a final judgment on the merits bars further claims by parties
or their privies based on the same cause of action. Andrews v. Daw,
201 F.3d 521, 524 (4th Cir. 2000). The Full Faith and Credit Act, 28
U.S.C. § 1738 (2000), requires a federal court to apply state res judi-
cata law in determining the preclusive effect of a state court judg-
ment. In re Genesys Data Techs., Inc., 204 F.3d 124, 129 (4th Cir.
2000).

  Under Maryland law, a dismissal with prejudice qualifies as an
adjudication on the merits. See Moore v. Pomory, 620 A.2d 323, 325
4                  CHURCH v. STATE OF MARYLAND
(Md. 1993). Church concedes that her state action against Baldwin
was dismissed with prejudice. Accordingly, the district court did not
err in dismissing this claim.

   We affirm the judgment of the district court. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                         AFFIRMED